Citation Nr: 0502612	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 

WITNESSES AT HEARING ON APPEAL

Appellant and her children




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
July 1952.  The veteran died in January 1993; the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death on the basis that new and material evidence 
had not been presented.  An appeal has been timely filed, and 
the appellant and her children testified at hearings in May 
1996, June 2000, and October 2004.  

In September 1998, the Board found that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for cause of the veteran's 
death.  She appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 1999 order, the Court granted the parties' Joint 
Motion to vacate and remand the Board's September 1998, 
decision.  Pursuant to the actions requested in the Joint 
Motion, the issue was remanded to the Board for additional 
development and readjudication consistent with the directives 
contained therein.



FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied service 
connection for the cause of the veteran's death.  Although 
notified of the decision and advised of her appellate rights 
in December 1993, the appellant did not appeal that 
determination.

2.  The evidence associated with the record since the 
November 1993 decision does not establish that the cause of 
the veteran's death was medically related to any incident of 
service or otherwise establish any material fact that was not 
already of record at the time of the November 1993 RO rating 
decision.


CONCLUSIONS OF LAW

1.  The unappealed November 1993 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown,  4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In November 1993, the RO denied service connection for the 
cause of the veteran's death.  In July 1995, the appellant 
requested that her claim of service connection for the cause 
of death be reopened.  In a February 1996 letter the RO 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim.  In a letter dated 
in September 2003, the appellant received detailed notice of 
the requirements of VCAA, as it specifically pertained to the 
claim of the service connection for the cause of death.  In a 
December 2003 supplemental statement of the case, the veteran 
was provided with the applicable law and regulations 
regarding VCAA. 

While regulations implementing the VCAA contain an amended 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim, these changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  



Law and Regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Notwithstanding the foregoing, 
service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The appellant essentially contends that the veteran's death 
was due to a degenerative nervous condition manifested by 
anxiety and hysteria, possibly brought on by residuals of 
syphilis.  The veteran's death certificate indicates that he 
died in January 1993, while admitted to the Lewis Gale 
Hospital, and that the immediate cause of his death was acute 
cardio-respiratory failure due to sepsis secondary to chronic 
cystitis with demyelinating disease of the central nervous 
system.  The veteran had no claims pending and was not 
service-connected for any disability at the time of his 
death.  

Currently the appellant is seeking to reopen her claim for 
service connection for cause of death, which was denied by 
the RO in a November 1993 rating decision.  The appellant was 
notified of that decision, but did not appeal.  That is the 
last final denial on any basis.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
November 1993.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Factual Background

During the veteran's lifetime, he sought service connection 
for a nervous condition, foot and leg condition, a lung 
condition, hemorrhoids, and a stomach condition; however, 
service connection was not established for any disorder.  The 
veteran died in January 1993, from acute cardio-respiratory 
failure, due or as a consequence of sepsis due to chronic 
cystitis.  Other significant conditions contributing to 
death, but not resulting in the underlying cause were 
demyelinating disease of the central nervous system.  The 
veteran died at a private hospital and an autopsy was 
performed.

The appellant, the veteran's widow, filed a claim for burial 
benefits in October 1993.  In connection with such claim, the 
RO adjudicated the issue of service connection for the cause 
of the veteran's death; that issue was denied in November 
1993.  The basis for the denial was that the service medical 
records showed no evidence of treatment for any condition 
that was ultimately found to have contributed to the cause of 
the veteran's death.  In December 1993, the RO notified the 
appellant of the denial of the claim for burial benefits, 
indicating, inter alia, that the veteran's death was not 
service connected, and advised her of her appellate rights.  
She did not appeal that decision.  However, in May 1995, she 
filed a claim for "widow's benefits due to [her] husband's 
degenerative disease suffered after his front line duty in 
the Korean Conflict;" this has been construed as a claim to 
reopen the claim for service connection for the cause of the 
veteran's death.

The relevant evidence of record at the time of the November 
1993 RO rating decision consisted of service records; Social 
Security Administration (SSA) records, a death certificate, 
private medical and hospital reports dated at various times 
from 1955 to 1992, VA treatment and examination reports, the 
appellant's original claim and various lay statements from 
family members.  The service records show treatment for 
venereal disease but no indication as to which one.  These 
records also include a Medical Clearance Certificate dated in 
March 1952, which shows that the veteran was physically 
evaluated and found to be free of evidence of venereal 
disease in the infectious stage or any other significant 
communicable disease.  At separation in July 1952 clinical 
evaluation of the veteran was normal with no pertinent 
complaints recorded.  Service records show that he was 
awarded the Combat Infantryman Badge (CIB).  

Among the private medical reports were records from Burrell 
Hospital and Wolfe Medical Group dated in 1955.  These 
records reflect that chronic prostatitis and anxiety and 
hysteria were diagnosed in March 1955 and that the veteran 
had reported that he had not felt well in the three years 
that he had been out of the Army.  He also reported moody 
periods and worries about an old GC (gonococci) infection, 
which he felt was affecting his health.  The diagnosis was 
schizophrenic reaction with anxiety and depressive 
tendencies.  The remaining records show the veteran had been 
treated for neuromuscular complaints including leg weakness, 
cramping, pain, and ataxia beginning in 1978.  These symptoms 
were variously diagnosed as cerebellar degeneration, 
degenerative myelopathy, peripheral neuropathy, spastic 
paresis, chronic demyelinating disease of unknown etiology 
and multiple sclerosis.  

SSA records note that a disability began in August 1982; 
however, no link between any disabling condition and active 
service was indicated.  As noted above, the death certificate 
lists the cause of the veteran's death as acute cardio-
respiratory failure, due or as a consequence of sepsis due to 
chronic cystitis, with demyelinating disease of the central 
nervous system.  A VA hospital summary notes that in 1982, 
the veteran's ataxia was significant enough to disable him 
from working.  He was eventually admitted to the Virginia 
Veteran's Care Center in August 1992 for demyelinating 
disease of the lower extremities with limb spasticity, 
recurrent bacteria and neurogenic bladder and bowel.  

A lay statement from the veteran's brother described the 
veteran's combat experiences in service including treatment 
for a venereal disease described as "incurable."  He 
recounted the veteran's post service medical treatment 
including psychiatric evaluation and his complaints of leg 
pain while still a young man.  

As noted previously, In November 1993 the RO denied 
entitlement to service connection for the cause of the 
veteran's death on the basis that the service medical records 
showed no evidence of treatment for any condition that was 
ultimately found to have contributed to the cause of the 
veteran's death.  

The evidence associated with the claims file since the 
November 1993 decision consists of duplicate VA and private 
medical reports previously considered; terminal 
hospitalization records; an autopsy report of the veteran; an 
October 2000 private medical opinion; the testimony of the 
appellant, her son, and her daughter; and various statements 
from the appellant.

During a May 1996 RO hearing the appellant testified that she 
believed the veteran had a degenerative nervous condition 
manifested by anxiety and hysteria, possibly brought on by 
residuals of syphilis, and related to the veteran's active 
service.  She testified that she first began dating the 
veteran after he returned from Korea and he complained about 
his nerves and leg weakness, and that he talked about Korea 
in his sleep.  He reported harsh conditions and frozen feet 
to her.  She noticed that he developed a staggering gait in 
the 1960s.  When the veteran returned from Korea, she 
indicated that he acted rather shell-shocked and his legs 
were weaker.  The veteran's daughter testified that her 
father grew more reclusive over the years and the veteran's 
son testified that his father moved into his bedroom when he 
was young and remembered that his father talked in his sleep 
a lot.

Records from the veteran's terminal hospitalization at Lewis 
Gale Hospital in January 1993, show that the veteran had been 
doing well until the morning of admission.  Following 
breakfast the veteran became impacted and in the process of 
removing the impaction apparently got obtunded.  He was 
started on IV antibiotics and treated symptomatically.  His 
condition did not improve and he subsequently died.  The 
January 1993 autopsy report showed diagnoses of sepsis, 
metabolic encephalopathy, and an 11-year history of multiple 
sclerosis.  The provisional cause of death was sepsis 
probably associated with chronic cystitis.  

In support of her claim is a nexus opinion from a private 
physician dated in October 2000.  The examiner noted the 
veteran's history of combat in service, his post service 
diagnosis of psychoneurosis anxiety in 1955, and his 
continued psychological problems thereafter.  The examiner 
interviewed the appellant and her daughter extensively.  At 
that time they described the veteran's symptoms of 
overwhelming fear of combat, the horror of seeing friends 
killed, nightmares, avoidance of war memories and distress at 
loud noise.  Based on the history and statements provided by 
the veteran's family members the examiner concluded that the 
veteran suffered from PTSD, precipitated by his involvement 
in combat during military service.  

The appellant and her children provided additional testimony 
at Central Office hearings in June 2000 and October 2004.  
The appellant testified that following service the veteran 
suffered from shell shock, for which he was prescribed 
"nerve pills."  It was also noted that throughout his life 
the veteran suffered from weak legs and neurological problems 
eventually diagnosed as multiple sclerosis.  The appellant 
has asserted that the veteran's untreated mental disorder had 
manifested into a physical disorder over the years which 
caused his death.  She also reiterated that the veteran had a 
history of exposure to venereal disease, including syphilis 
which may also have caused problems with his central nervous 
system.  The appellant's children gave additional supportive 
testimony on her behalf.  

The appellant submitted excerpts from the VA's C&P Medical 
Electronic Performance Support System (EPSS) regarding the 
symptoms and manifestations of neurosyphilis.  The excerpts 
indicated that symptoms of latent syphilis include emotional 
instability, transient weakness, back and leg pain, defective 
muscle coordination and loss of bladder sensation resulting 
in recurrent infections.  

Analysis

By a November 1993 rating decision service connection for 
cause of death was denied.  The evidence missing at the time 
of the decision was evidence demonstrating a causal 
relationship between the veteran's service and the causes of 
his death.  While additional documents have been associated 
with the file, the record still does not contain any such 
evidence, which would relate the veteran's death to service.  
In fact, with the exception of terminal hospitalization 
records and a private medical opinion, much of the evidence 
received since the RO's November 1993 decision consists of 
duplicate copies of post service medical records.  The Board 
has afforded consideration to all of the additionally 
received evidence, however, none of that evidence is both new 
and material so as to warrant reopening the appellant's 
claim.  

Turning first to the additional VA and private medical 
evidence received, the Board notes that the majority of the 
medical reports submitted are duplicates of medical evidence 
considered in the rating decision of November 1993 and are, 
by definition, not new evidence.  

The veteran's terminal hospital records and autopsy report 
dated in January 1993, show treatment for conditions 
diagnosed and treated several years after service and just 
prior to the veteran's death, including, demyelinating 
disease of the central nervous system, and support the 
findings made as to the causes of his death as listed in the 
death certificate.  Inasmuch as this evidence was not of 
record at the time of the November 1993 action, it is new.  
However, neither the terminal records, autopsy or any of the 
evidence which has been added to the record since November 
1993 makes any reference to service or in any way establishes 
(or even suggests) that there is any etiological relationship 
between the listed causes of his death and service.  
Furthermore despite the October 2000 diagnosis of PTSD, the 
Board notes that service connection for psychiatric 
disability to include PTSD was never granted.

In her testimony, the appellant, in large part, reiterates 
previously considered contentions relevant to the in-service 
incurrence of disabilities causing and/or contributing to the 
veteran's death.  She argues that the veteran's degenerative 
nervous condition manifested by anxiety and hysteria, was 
possibly brought on by residuals of syphilis.  She claims a 
causal relationship between such and the demyelinating 
disease of the central nervous system identified as one of 
the causes of the veteran's death.  It is significant, 
however that neither PTSD nor a latent venereal disease is 
shown by death certificate, clinical record or medical 
statement to have played any role, directly or indirectly, in 
the events causing the veteran's death.  Therefore, to the 
extent that the appellant is merely restating previously 
documented contentions, her statements are not new.  

The Board does not doubt the sincerity of the appellant's 
(and, apparently, her children's) belief in a relationship 
between the cause of the veteran's death and his active 
service.  The fact remains, however, that such an assertion 
is not supported by competent medical evidence.  The Board 
emphasizes that it is the province of health care 
professionals to enter conclusions that require medical 
opinions, such as the diagnosis and/or etiology of a 
disability.  Although the appellant and her children are 
competent to report their observations of the veteran's 
symptoms, the record does not reflect that they possess a 
recognized degree of medical knowledge that would render them 
competent to offer opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, although they may believe that the veteran's cause of 
death is related to service, their opinions are not competent 
evidence.  Their various assertions of medical causation of 
the veteran's death cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Absent evidence that tends to relate the veteran's demise to 
his military service, the record reveals that the evidence 
received subsequent to the unappealed November 1993 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant of the evidence previously of record; and/or is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  As such, it is not 
"new and material" as contemplated by law.  See 38 C.F.R. 
§ 3.156(a).  It simply does not tend to indicate that the 
applicable provisions of 38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. § 3.312 (2004) have been met.  It follows 
that the recently submitted evidence is insufficient to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  See 38 
U.S.C.A. § 5108.


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


